Citation Nr: 0033677	
Decision Date: 12/27/00    Archive Date: 01/03/01	

DOCKET NO.  98-21 036	)	DATE
	)
	)




THE ISSUE

Whether a November 19, 1998, Board of Veterans Appeals 
decision which denied entitlement to an effective date 
earlier than December 8, 1992, an increased rating for post-
traumatic stress disorder should be revised or reversed on 
the basis of clear and unmistakable error.  


REPRESENTATION

Moving party represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from April 1968 to 
December 1974, including service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
for review of a motion filed by the veteran pursuant to 
38 U.S.C.A. §§ 5109A(a) and 7111 (Supp. 1999) alleging clear 
and unmistakable error (CUE) in a November 19, 1998, Board 
decision which denied an earlier effective date for post-
traumatic stress disorder (PTSD).  By a letter dated December 
30, 1998, the Board had previously denied the veteran's 
motion for reconsideration of the November 19, 1998, 
decision.  38 C.F.R. §§ 20.100, 20.1001 (2000).  Thereafter, 
on March 8, 1999, the RO provided the veteran a copy of the 
final rule amending the Board's Rules of Practice pertaining 
to review of Board decisions on the basis of CUE under 
authority granted to the Board by Public Law 105-111 and 
sought verification of the veteran's desire to seek such 
review.  In its March 8, 1999, letter, the Board explained 
that the regulations contained "very specific rules for what 
you must do to prevail," and notified him that, once a motion 
for review on the basis of CUE was finally denied, the Board 
would not consider another CUE motion on that decision.  The 
veteran responded by a letter dated March 26, 1999, wherein 
he reasserted his allegations of CUE in the Board decision at 
issue.  

The Board notes that during the period since the November 19, 
1998, decision, the veteran has submitted additional evidence 
which has been associated with the claims file and which was 
not a part of the record at the time of such decision.  
Pursuant to Rule 1405(b), found at 38 C.F.R. § 20.1405(b) 
(2000), no new evidence will be considered in connection with 
the disposition of a motion based on CUE.  Other material 
received since the November 19, 1998, decision includes 
photocopies of documents already on file.  The original 
copies of these documents of record at the time of the 
Board's decision may be reviewed to the extent that they are 
relevant to the present determination.  


FINDINGS OF FACT

1.  The Board of Veterans' Appeals entered a decision on 
November 19, 1998, which held that the veteran was not 
entitled to an effective date earlier than December 8, 1992, 
for a total (100 percent) rating for his service-connected 
PTSD.  

2.  The veteran has alleged that the total rating should have 
been made effective from the date of his original claim in 
1988, that the VA had failed to obtain health records from a 
county mental health facility when the original service 
connection claim was adjudicated, and that the RO had failed 
to inform him that these records have not been obtained.  

3.  The veteran has not alleged any error of fact or law in 
the November 19, 1998, Board decision which would have caused 
the result to have been manifestly different but for the 
error.


CONCLUSION OF LAW

The veteran's allegations regarding the Board's decision of 
November 19, 1998, do not satisfy the pleading requirements 
established by law for a valid claim of CUE.  38 U.S.C.A. 
§ 7111 (Supp. 2000); 38 C.F.R. §§ 20.1403(d)(3) and 
20.1404(b) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's original claim for service connection for PTSD 
was received at the RO on October 17, 1988.  In support of 
that application, the veteran submitted various documents 
relating to military service and employment and underwent a 
VA examination for compensation purposes.  In response to a 
request by the RO to provide information to support his 
claim, the veteran reported that he had received treatment 
from the Lee-Hartnett Mental Health facility and had been 
referred from there to the VA.  

The application for service connection was reviewed by the RO 
on June 15, 1992, at which time the rating board granted 
service connection for PTSD and assigned a noncompensable (0 
percent) rating from October 17, 1988.  After receipt of a 
timely notice of disagreement with the assignment of a 
noncompensable rating, the RO obtained additional VA 
outpatient treatment records.  On further review on October 
24, 1990, the RO confirmed the evaluation.  By a decision 
dated August 5, 1991, the Board, among determinations, upheld 
the RO's assignment of a noncompensable rating for PTSD.  The 
United States Court of Veterans Appeals (later renamed The 
United States Court of Appeals for Veterans Claims) (Court) 
later affirmed the Board's decision.  

In a communication received on May 21, 1993, the veteran 
requested that an increased (compensable) rating be assigned 
for PTSD.  Evidence received in connection with this claim 
included the report of a VA hospitalization from February 8 
through March 5, 1993, which indicated that the veteran had 
gone through a screening process for PTSD from December 8 
through December 10, 1992.  He had been seeing a psychologist 
once a month and attending PTSD groups every week in North 
Carolina.  The  claim was reviewed by a rating board on 
September 15, 1993, at which time a schedular 30 percent 
rating was assigned from April 1, 1993, following expiration 
of a temporary total hospitalization rating assigned under 
38 C.F.R. § 4.29 from February 8, 1993.  Subsequent medical 
evidence was reviewed by the rating board on April 5, 1995, 
and a total schedular evaluation was assigned for PTSD from 
February 8, 1993.  

The veteran submitted a timely notice of disagreement with 
the February 8, 1993, effective date for PTSD assigned by the 
RO, and pursuant thereto the issue of entitlement to an 
earlier effective date was considered by the RO on July 11, 
1995.  An effective date for a total schedular evaluation for 
PTSD earlier than February 8, 1993, was denied.  By a 
decision dated April 11, 1997, the Board revised the 
effective date as December 8, 1992, the date on which the 
veteran had begun the screening process for a PTSD program, 
finding that that was the earliest date from which it was 
factually ascertainable that an increase in PTSD 
symptomatology was shown by the evidence during a one-year 
period preceding a May 1993 claim for increase.  The veteran 
did not appeal the Board's decision to the Court.  

By a letter from his representative received on June 6, 1997, 
the veteran requested that his claim for an earlier effective 
date for PTSD be reopened, arguing that the total rating 
should be made effective from the date of his original PTSD 
claim in October 1988.  In support of the application, the 
veteran submitted private medical evidence which included 
medical records from the Lee-Hartnett Mental Health Center 
describing entries dated between January 1989 and February 
1990, a May 1997 statement from a clinical psychologist 
associated with a Vet Center, a June 1997 statement from a 
private psychologist, D. R. Johnson, Ph.D., of the Post-
Traumatic Stress Center commenting on the Lee-Hartnett 
records, various employment records, and various VA 
outpatient treatment records.  The letter from the Vet Center 
psychologist, S. L. Giles, Ph.D., contained the opinion that 
the veteran's PTSD had been at its current level of severity 
since 1988.  

The RO denied the claim for an earlier effective date on July 
2, 1997, and the veteran appealed to the Board.  On November 
19, 1998, the Board issued a decision holding that the 
criteria for an effective date earlier than December 8, 1992, 
for a 100 percent rating for PTSD had not been met.  The 
decision cited applicable statutory and regulatory provisions 
specifying that the effective date of an award of increased 
compensation is the earliest date on which it is factually 
ascertainable that an increase in disability occurred, if a 
claim is received within one year from such date; and that 
otherwise, the effective date shall be the date of receipt of 
the claim or the date of entitlement, whichever was later.  
38 U.S.C.A. § 5110(a)(b)(2); 38 C.F.R. § 3.400(o).  The 
decision explained that the Board's prior decision of August 
1991 had been upheld by the Court and that the veteran's 
subsequent entitlement to an increased rating was therefore 
dependent on the receipt of a new claim, which had taken 
place on December 8, 1992.  The Board's decision assigning 
that date had not been appealed to the Court and was thus 
final.  With respect to the application for an earlier 
effective date filed in June 1997, Board explained that the 
additional material received in connection therewith was not 
new and material evidence within the meaning of 38 U.S.C.A. 
§ 5108 and 38 C.F.R. § 3.156 for the purpose of demonstrating 
that PTSD had undergone an increase in severity during the 
one-year period before the May 1993 claim such as to permit 
revision of the effective date.  The evidence submitted in 
connection with the request for the earlier effective date 
was characterized as cumulative rather than new.  The Board 
explained that in asserting that PTSD had been totally 
disabling since October 1988, the veteran was seeking to 
relitigate matters that had been previously adjudicated.  

II.  Legal Criteria

The statutory authority for the revision of decisions of the 
Board on the basis of CUE granted by Public Law No. 105-111 
is found in 38 U.S.C.A. §§ 5109A (a) and 7111 (West 1991 & 
Supp. 1999) which codified, without substantive change, the 
existing regulation, 38 C.F.R. § 3.105(a), providing for 
revision of RO decisions on the basis of CUE.  Donovan v. 
West, 158 F.3d 1377 (Fed. Cir. 1998); Dittrich v. West, 163 
F.3d 1349, 1352 (Fed Cir. 1998).  The Board has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.  Such review may be initiated by the Board on 
its own motion or by a party to the decision.  38 C.F.R. 
§ 20.1400 (2000).  The VA General Counsel has held that the 
Board's new authority applies to any claim pending on or 
filed after November 21, 1997, the date of enactment of the 
statute.   See 38 C.F.R. § 20.1400 (1999); VAOPGCPREC 1-98 
(Jan. 13, 1998).  

Rule 1403 of the Board's Rules of Practice, found at 38 
C.F.R. § 20.1403, defines what constitute does and what does 
not CUE.  The regulation provides as follows:  

(a)  General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for the 
error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions extant 
at the time were incorrectly applied.  

(b)  Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in 
a prior Board decision must be based on 
the record and the law that existed when 
that decision was made.  

(2)  Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 21, 
1992, the record that existed when that 
decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part of 
the record.  

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.  

(d)  Examples of situations that are not 
clear and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  

(2)  Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  

(3)  Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.  

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute 
or regulation where, subsequent to the 
Board decision challenged, there has been 
a change in the interpretation of the 
statute or regulation.  

(Authority: 38 U.S.C.A. § 501(a), 7111).  

The regulatory definition of CUE was based on prior rulings 
of the Court, and Congress intended that the Department of 
Veterans Affairs adopt the Court's interpretation of the term 
"clear and unmistakable error."  In the notice of proposed 
rulemaking, 63 Fed. Reg. 27534, 27536 (1998), the sponsor of 
the bill that became the statute specifically noted that such 
bill would "not alter the standard for evaluation of claims 
of [CUE]."  143 Cong. Rec. H1567, H1568 (daily ed. April 16, 
1997) (remarks of Rep. Evans, sponsor of H.R. 1090, in 
connection with House passage).  Therefore, the Board is 
permitted to seek guidance as to the existence of clear and 
unmistakable error in prior Board decisions based upon years 
of prior Court decisions regarding CUE.  

In this regard, the Court has consistently stressed the 
rigorous nature of the concept of CUE, stating, for example, 
that "[c]lear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet.App. 370, 372 (1991).  CUE denotes "errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 
Vet.App. 310, 313 (1992).  "It must always be remembered that 
[CUE] is a very specific and rare kind of 'error.'"  Fugo v. 
Brown, 6 Vet.App. 40, 43 (1993).  A disagreement with how the 
Board evaluated the facts is inadequate to raise the claim of 
CUE.  Luallen v. Brown, 8 Vet.App. 92, 95 (1995).  

The present case requires application of the law and 
regulation governing the effective dates of awards.  The 
selection of an effective date of the award of service 
connection for a disability is governed by 38 U.S.C.A. § 5110 
and its implementing VA regulation, 38 C.F.R. § 3.400 (2000).  
The language of § 5110(a) contains the following general 
provision:  

Unless specifically provided 
otherwise..., the effective date of an 
award based on an original claim, a claim 
reopened after final adjudication, or a 
claim for increase of 
compensation...shall be fixed in 
accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.  

The effective date of an award of increased compensation will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if a 
claim is received within one year from that date, otherwise 
the effective date shall be the date of receipt of the claim, 
or date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b)(2) (West 1991); 38 C.F.R. § 3.400(o) (2000).  

III. Legal Analysis

To place the allegations as to CUE in the November 1998 
decision in their proper perspective, it must be borne in 
mind that the question of the rating to be assigned for PTSD 
during the period since October 1988 had been extensively 
litigated before the case came to the Board in November 1998.  
The initial noncompensable rating was reviewed by the Board 
in April 1997 and the Board's denial was later affirmed by 
the Court.  Under no circumstances does the Board of 
Veterans' Appeals have jurisdiction to review the decision of 
any Federal court on the basis of CUE; therefore, both 
decisions were final and not subject to revision or reversal 
by either the RO or this Board.  After the RO granted an 
increase to 100 percent from February 1993, the Board granted 
a minor adjustment to the effective date but rejected the 
veteran's contention that he was entitled to such rating from 
1988.  In the absence of an appeal to the Court, that appeal 
was likewise final.  

The effect of the two prior Board decisions and one Court 
decision was to deprive the Board, both in November 1998 and 
at the present time, of legal authority to award the veteran 
a total rating for PTSD from 1988.  The issue before the 
Board in November 1998 was limited to the narrow question of 
determining when a claim for increase had been received and 
when the increase in disability warranting increased 
compensation had occurred, specifically, whether an increase 
in disability had taken place within one year before the 
claim for increase was filed.  

It is in that context that the Board must consider, for the 
purpose of ascertaining the veteran's entitlement to a 
partial revision of the effective date for part of the one 
year period preceding VA receipt of the May 21, 1993, claim 
for increase, whether the veteran has submitted pleadings 
which raise a proper legal challenge to the November 1998 
decision under the rules governing CUE.  In his letter of 
March 1999, the veteran stated the following:  

CUE #1:  The VA failed to obtain 
identified mental health records from a 
county mental health agency.  In my 
original claim, clinical records, dated 
October 1988 and Feb., 1989 from Lee-
Hartnett Mental Health Center were 
listed.  The VARO failed to obtain these 
records.  

CUE #2:  The VARO failed to inform me 
that these mental health records, were 
not obtained.  During all the appeals, 
the VARO never informed me in writing 
that they did not receive these records 
which the VARO is required by regulation 
to do.  

For the statutory requirement to obtain 
these records, and notify me, I refer to 
the following federal law (Authority:  38 
U.S.C. 5197, 3.104, 3.156 and Authority:  
38 U.S.C. 501a).  

I understand that this regulation came 
into effect in November 1988.  My 
original claim was signed on Oct. 1988.  
However, the information requested by the 
VARO was actually submitted on Feb. 1989 
and then the CUE's were committed.  

The first of the above CUE allegations was substantially the 
argument addressed by the Board in November 1998.  Noting 
that this argument appeared to represent an attempt to 
establish an earlier effective date on the basis of 
submission of new and material evidence as to the effective 
date pursuant to 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156, 
the Board pointed out that the cited evidence from the 
Lee-Hartnett center from 1988 and 1989 was already of record 
and that in any case it was not relevant to the specific 
legal criteria applicable in the determination being made.  
By its nature, the allegation regarding failure to obtain the 
Lee-Hartnett records in 1988 constituted a challenge to the 
sufficiency of the actions taken to satisfy the duty to 
assist.  However, as a general matter, a breach of the VA's 
duty to assist in developing the evidentiary record is not 
CUE.  See § 20.1403(b)(2); Elkins v. Brown, 8 Vet. App. 391, 
396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  
That is all the more true when the records alleged not to 
have been sought in fact turn out to have been of record at 
the time of the decision under attack.  The veteran's stated 
purpose is for the Lee-Hartnett records to be used to 
establish the level of disability present since 1988 for 
rating purposes.  However, the Board was not free to make 
such an determination in November 1988 because the issue of 
the propriety of the rating assigned from October 1988 could 
not be addressed by the Board in November 1998 by virtue of 
the prior Board and Court decisions.  Medical records 
pertaining to the veteran's psychiatric status in 1988 and 
1989 and the sufficiency of the actions undertaken to satisfy 
the duty to assist in 1988 were in fact irrelevant to the 
question that was properly before the Board -- whether there 
had been an ascertainable increase in disability within one 
year before he filed his May 1993 claim for increase.  
Consequently, as a matter of law, the veteran's allegations 
concerning failure to procure medical records from 1988 and 
1989 do not raise a proper CUE challenge to the November 1998 
decision.  

It should also be emphasized that even if the Lee-Hartnett 
evidence had been relevant to the issue before the Board on 
November 1998, the veteran's current allegations as to its 
probative value in determining his effective date would not 
strengthen his CUE claim.  Allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
See 38 C.F.R. § 20.1403(d)(3); Baldwin v. West, 3 Vet. App. 
1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  

The second of the veteran's CUE allegations involves the 
question of whether the RO had properly informed the veteran 
of the need for the Lee-Hartnett health records at the time 
of his original claim or that the records had not been 
obtained.  This allegation likewise has the effect of raising 
a duty-to-assist issue.  The November 1998 decision did not 
involve a duty-to-assist issue requiring consideration of the 
actions taken by the RO in connection with adjudication of 
the veteran's original PTSD claim.  In addition, none of the 
provisions of the statute and VA regulations cited by the 
veteran as the authority for his arguments provide for any VA 
obligation to notify the claimant if medical records are not 
obtained.  None of the provisions were relevant to any 
determination made by the Board in November 1998.  

Based on review of the CUE allegations raised by the veteran 
in light of the evidence of record and the procedural posture 
of the claim at the time of the November 1998 Board decision, 
the veteran has not identified any error in the November 1998 
decision.  Nothing in the veteran's March 26, 2000, statement 
suggests an error that, had it not been made, manifestly 
would have resulted in a different result when the appeal was 
reviewed by the Board in November 1998.  The law and 
regulations cited by the veteran would not have compelled 
such a result; in fact, they do not even specifically apply 
to any issue involved in that adjudication.  The veteran has 
failed to set forth clearly and specifically the clear and 
unmistakable allegations of error of fact or law required for 
revision of such decision on the basis of CUE.  Therefore, 
the motion for further consideration on the basis of CUE must 
be denied.  


ORDER

The motion for revision of the November 19, 1998, decision of 
the Board of Veterans' Appeals on the basis of clear and 
unmistakable error is denied.   





		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals






